Case 3:20-cr-03835-JLS Document 39 Filed 04/07/21 PageID.108 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                CASE NO.: 20CR3835-JLS
11                      Plaintiff,
                                              ORDER CONTINUING MOTION
12         v.                                 HEARING/TRIAL SETTING
13   LORENZO HERNANDEZ,
14                      Defendant.
15
16
           IT IS HEREBY ORDERED that the joint motion requesting the motion
17
     hearing/trial setting currently set for April 9, 2021 be continued to May 14, 2021
18
     at 1:30 p.m. is GRANTED. For the reasons set forth in the joint motion, the time
19
     between the filing of this motion and May 14, 2021 is excluded under the Speedy
20
     Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(B) in the interests of justice, due to
21
     pending motions, and to allow counsel to adequately prepare.
22
           IT IS SO ORDERED.
23
     Dated: April 7, 2021
24
25
26
27
28

                                                                         20CR3835-JLS
